Judgment and order (one paper) of the Supreme Court, Westchester County, dated March 21, 1977, affirmed. No opinion. Appeal by defendant from (1) stated portions of an order of the same court dated September 10, 1976, and (2) a further order of the same court dated January 5, 1977, dismissed. Any right of direct appeal from the said orders terminated with the entry of the judgment and order dated March 21, 1977 (see Matter of Aho, 39 NY2d 241, 248). Plaintiff is awarded one bill of costs to cover all appeals. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.